The decision in the case of Schmid v. Whitten, 114 S.C. 245,103 S.E. 553, was rendered by a divided Court, three to two; the writer hereof wrote a dissenting opinion, in which Mr. Justice Hydrick concurred. That case is conclusive of the question now under consideration. As it is still of force, and is now a part of the law of the land, we conceive it to be our duty to recognize its authority and follow it, until it is overruled.
It seems to us that any other course would lead to endless confusion and uncertainty.